                       No. 6:19-cv-00460

                   Chad Edwards,
                      Plaintiff,
                          v.
Dorel Home Furnishings, Inc. and Wal-Mart Stores Texas,
                        LLC,
                     Defendants.

                 Before BARKER , District Judge

                           ORDER

    Plaintiff, alleging products liability, brought this action in
the County Court at Law No. 2 of Gregg County, Texas. Doc.
1. Defendants removed the case to this court on October 11,
2019. Id. Wal-Mart filed its original answer and motion to dis-
miss under Rule 12(b)(6) four days later. Doc. 3. Plaintiff failed
to respond to the motion, so the court ordered him to respond
on November 7, 2019. Doc. 7. Thereafter, plaintiff filed an un-
opposed motion for leave to file a first amended complaint
(Doc. 8) and a response to the motion (Doc. 9), which included
a copy of the original complaint as filed in state court. The
court granted leave to file (Doc. 10), but plaintiff did not file
his amended complaint at that time.
    The court later denied Wal-Mart’s motion to dismiss with-
out prejudice to refiling. Doc. 21. In accordance with the
court’s instructions, Wal-Mart refiled its motion to dismiss on
March 20, 2020. Doc. 25. Plaintiff filed his amended complaint
(Doc. 27) and a response to the motion (Doc. 28) five days
later. For the reasons below, the motion is granted.
   A court may dismiss a complaint for failure to state a claim
upon which relief may be granted. Fed. R. Civ. P. 12(b)(6). A
plaintiff can only avoid dismissal under that rule by pleading
“enough facts to state a claim for relief that is plausible on its
face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 547 (2007). Tak-
ing the facts in the complaint as true, they “must be enough
to raise a right to relief above the speculative level.” Id. This
“requires more than labels and conclusions, and a formulaic
recitation of the elements of a cause of action will not do . . .”
Id. at 555. Only when the facts, rather than legal conclusions
or “recitations of the elements,” “allow[] the court to draw the
reasonable inference that the defendant is liable” will the
complaint survive a motion under Rule 12(b)(6). Montoya v.
FedEx Ground Package Sys., Inc. 614 F.3d 145, 148 (5th Cir.
2010).
    Plaintiff alleges products liability, sounding in negligence
and in strict liability, against both defendants. The Texas stat-
utory products-liability scheme governs any action against a
manufacturer or seller for recovery of personal injury, wrong-
ful death, or property damages caused by an allegedly defec-
tive product, based on any theory of recovery, including strict
products liability and negligence. Tex. Civ. Prac. & Rem. Code
§ 82.001(2). Wal-Mart meets the definition of a seller under the
code. Id. § 82.001(3). Sections 82.002 and 82.003 address the li-
ability of nonmanufacturer sellers.
   Under § 82.002, a manufacturer must indemnify a seller
against any loss arising out of a products liability action, ex-
cept for any loss caused by the seller’s negligence, intentional
misconduct, or other act or omission. Id. § 82.002(a). For ex-
ample, negligently modifying or altering the product. Id. This
section is not a “no-liability” provision but is an indemnity
provision only. It does not provide a seller with a material de-
fense to a plaintiff’s claim.
   On the other hand, § 82.003 provides that a seller who did
not manufacture a product is not liable to a plaintiff for harm
caused by the product unless the plaintiff proves one of a
laundry list of theories. Id. § 82.003(a). Therefore, by necessity,
plaintiff must plead facts showing more than a possibility of


                               -2-
one of those theories being true as to Wal-Mart. The theories
are: (1) that the seller participated in the design of the product;
(2) that the seller altered or modified the product and the
harm resulted therefrom; (3) that the seller installed the prod-
uct and the harm resulted from the installation; (4) that the
seller had substantial control over the content of a warning or
instruction, the warning or instruction was inadequate, and
the harm resulted because of the inadequacy; (5) that the
seller made an express factual representation about the prod-
uct, that the representation was incorrect, and that the harm
would have been reduced or eliminated if the representation
were true; (6) that the seller had actual knowledge of a defect
and that the harm was caused by that defect; or (7) that the
manufacturer is insolvent or not subject to the jurisdiction of
the court. Id.
    Plaintiff’s amended complaint raises three potential points
of liability for Wal-Mart under that list: (a) that it negligently
modified or altered the product in question, (b) that it partic-
ipated in the design of the product in question, and (c) that it
exercised substantial control over the content of warnings as-
sociated with the product. Doc. 27 at 3-4. However, plaintiff
pleads no facts to support these conclusions, let alone facts
sufficient to show any probability above a mere possibility
that Wal-Mart did engage in the conduct set out in the statute.
Plaintiff claims to have “clarif[ied] all legal theories of recov-
ery against Wal-Mart.” Doc. 28 at 3. But the amended com-
plaint contains only a few more conclusory allegations than
the original complaint, and no more actual facts.
    Under the “NEGLIGENCE” heading, plaintiff alleges, in
relevant part, that his injuries were proximately caused by
both defendants “failing to design a safety mechanism to pre-
vent step stool failure,” “failing to design a scissor mechanism
that would not cause injury,” “negligently modifying or alter-
ing the product,” and “committing other acts of negligence.”
Doc. 27 at 3-4. Under the “PRODUCTS LIABILITY” heading,



                               -3-
plaintiff alleges, in relevant part, that Wal-Mart committed in-
dependent acts of negligence including “negligently modify-
ing or altering the product prior to sale, participating in the
design of the product, and/or exercising substantial control
over the content of adequate warnings.” Id. at 4.
    None of these recitations of the statutory exceptions to
§ 82.003’s no-liability rule is sufficient to survive a Rule
12(b)(6) motion. They do not set forth facts, instead making
only conclusory allegations of liable conduct. In his response
to defendant’s motion, plaintiff points out that “at this early
stage of discovery, these facts must be developed.” Doc. 28 at
3. However, the pleading standard requires that a plaintiff al-
lege facts giving rise to a plausible claim. Ashcroft v. Iqbal, 556
U.S. 662, 677-78 (2009). It does not permit “naked assertions
devoid of further factual enhancement,” made with the hope
that discovery will later uncover the actual facts necessary to
victory. Id. at 678-79 (holding that Rule 8 does not unlock the
doors of discovery for a plaintiff armed with nothing more
than conclusions).
    Plaintiff asserts that he should have an opportunity for a
curative amendment, but he filed his amended complaint five
days after the motion to dismiss was refiled, and more than
five months after the original motion to dismiss was filed. The
court finds that plaintiff was on notice of the grounds for de-
fendant’s motion and still failed to plead facts sufficient to
raise more than a mere possibility of Wal-Mart’s liability.
Therefore, defendant Wal-Mart Stores Texas, LLC’s motion to
dismiss pursuant to Rule 12(b)(6) is granted. All claims
against Wal-Mart are dismissed with prejudice.
                       So ordered by the court on March 27, 2020.



                                    J. C AMPBELL B ARKER
                                  United States District Judge




                               -4-
